DETAILED ACTION
1.	The following Office Action is based on the amendment filed on December 16, 2020, having claims 19-38. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant’s arguments, filed December 16, 2020, with respect to claims 19-38 have been fully considered and are persuasive. The rejection of claims 19-38 is withdrawn. 

Allowable Subject Matter
4.	Claims 19-38 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art reference is Cheng et al. (US 2014/0064263 A1) which discloses a D2D communication method wherein a UE-specific scrambling sequence is configured during setup of D2D communication. 
	For claims 19-38, the prior art fails to teach or render obvious a combination of:
determining, by the apparatus, an uplink (UL) SRS sequence based on the SRS scrambling identifier, wherein the SRS scrambling identifier comprises a UE-specific identifier with a size of 16 bits; and
sending, by the apparatus, an UL SRS associated with the UL SRS sequence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
See PTO-892 form.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471